Citation Nr: 9903398	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a detached retina, 
left eye.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to March 
1958.  

In December 1995, the RO denied the veteran's original claim 
of service connection for a detached retina.  The veteran was 
notified of this determination, but did not file a timely 
appeal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 determination of the RO that no new 
and material evidence had been submitted to reopen the 
veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for an acquired 
psychiatric disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has not been presented since the final RO 
decision of December 1995.  




CONCLUSION OF LAW

New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a detached retina, left eye.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Court of Veterans Appeals (Court) has held that the Board 
must perform a two-step analysis when the veteran seeks to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, No. 98-7017 (Fed.Cir. September 16, 
1998).  This regulation emphasizes the importance of ensuring 
that the evidentiary record is complete before a ratings 
decision is made.  See Hodge, supra.  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has also held that, in order to determine whether 
the newly submitted evidence is material, the adjudicator 
must determine whether it is "probative of the disputed 
issue which is the basis for the previous final VA 
adjudication of the claim."  Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  See also Evans v. Brown, 9 Vet. App 
273, 286 (1996).  

The evidence of record at the time of the December 1995 
rating decision included copies of the veteran's service 
medical records and a report of VA examination conducted in 
December 1995.  The service medical records revealed that in 
October 1956, the veteran underwent surgery to repair a 
retinal detachment, left eye, old, probably secondary to an 
injury accidentally incurred in civilian life when he was 
struck in the eye with a metal bottle cap.  It was reported 
that the retinal detachment, left eye, had definitively 
existed prior to service.  Following the surgery, the 
veteran's visual acuity had improved to 20/70 which was noted 
to be attributable to the degenerative condition resulting 
from the prolonged detachment of that area of the retina.  At 
the VA examination in December 1995, the veteran reported a 
history of a retinal detachment in the left eye resulting 
from an altercation and trauma "roughly 15 years ago."  

The evidence received since the December 1995 RO decision 
includes private medical treatment records and the testimony 
of the veteran and his wife taken at a hearing before a 
Hearing Officer at the RO in January 1998.  

Upon review of the record, the Board finds that the submitted 
medical evidence is cumulative in nature in that it is 
basically repetitive of information previously considered in 
connection with his claim.  While the veteran now contends 
that his detached retina was the result of an altercation 
which took place in service, his lay assertions as they 
relate to the medical questions presented in this case are 
not supported by competent evidence.  Lay assertions cannot 
considered to be competent evidence as to such questions of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the medical evidence 
submitted does not serve to show that any current disability 
is due to disease or injury which was incurred in or 
aggravated by his military service.  As such, his lay 
assertions cannot constitute new and material evidence for 
the purpose of reopening the veteran's claim of service 
connection.  Hickson v. West, 11 Vet. App. 374 (1998).  

Thus, the Board finds that the additional evidence now of 
record is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's underlying 
claim of service connection.  Accordingly, the Board 
concludes that new and material evidence has not been 
submitted for the purpose of reopening the claim of service 
connection.  See 38 C.F.R. § 3.156 (1998); Hodge, supra.  

The Board also notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) (If the claimant's 
application for benefits is incomplete, the VA shall notify 
the claimant of the evidence necessary to complete the 
application), is not necessary.  Graves v. Brown, 8 Vet. App. 
523 (1996).  Under the circumstances of this case, the 
veteran's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Consequently, a remand is not appropriate under the facts of 
this case.  




ORDER

As new and material evidence to reopen the claim of service 
connection for a detached retina, left eye has not been 
submitted, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

